         Case: 5:20-cv-00211-SL Doc #: 5 Filed: 05/05/20 1 of 6. PageID #: 33




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


CEDRICK Q. KELLY,                               )         CASE NO. 5:20-cv-211
                                                )
                         PLAINTIFF,             )         JUDGE SARA LIOI
                                                )
v.                                              )         MEMORANDUM OPINION AND
                                                )         ORDER
CITY OF NEW PHILADELPHIA,                       )
OHIO, et al.,                                   )
                                                )
                        DEFENDANTS.             )


        Pro se plaintiff Cedrick Q. Kelly (“Kelly”) brings this action pursuant to 42 U.S.C. §

1983 against defendants City of New Philadelphia, the New Philadelphia Police Department, and

James D. Miller (“Miller”) in his official capacity. (Doc. No. 3 [“Am. Compl.”] at 18.1) Kelly

moves to proceed with this action in forma pauperis (Doc. No. 2), and that motion is granted.

        For the reasons that follow, this case is dismissed.

     I. Background

        Kelly alleges that, beginning on March 4, 2016, defendant Miller, a police officer with

the New Philadelphia Police Department, stopped Kelly for speeding and Kelly’s vehicle was

searched by a county K-9 unit. On February 13, 2018, Kelly was arrested on an indictment for

possession of drug and cocaine trafficking in connection with the March 4th stop. Kelly alleges

that, during a suppression hearing on August 21, 2018, the deputy handling the drug dog for the

search on March 4th testified that the dog did not alert. Kelly was nevertheless convicted on


1
  All page number references are to the page identification numbers generated by the Court’s electronic filing
system.
        Case: 5:20-cv-00211-SL Doc #: 5 Filed: 05/05/20 2 of 6. PageID #: 34




December 11, 2018 for possession of drugs and trafficking and sentenced to 45 days in jail. (Am.

Compl. at 19-20.) He claims in the instant action that this conviction was due to police

misconduct by defendants and violation of his constitutional rights. (Id. at 21.)

       Kelly further claims that, on March 29, 2016, he was again followed and cited by Miller

for pulling out of a gas station without his headlights on. At the March 29th stop, Kelly’s vehicle

was searched for drugs. (Id. at 20.)

       The complaint does not allege any further interaction between Kelly and Miller until

almost three years later on February 20, 2019. On that date, Miller stopped Kelly for speeding.

Kelly was driving with a suspended Ohio license but had a valid Tennessee license. Miller

impounded Kelly’s vehicle and searched it. Kelly alleges that, three days later on February 23,

2019, Miller stopped a vehicle in which Kelly was a passenger and “conducted a license check”

on Kelly and searched the vehicle. (Id.)

       Kelly claims that these searches violate the Fourth Amendment of the United States

Constitution and constitute police misconduct, including violations of Ohio statutes, falsifying

reports, fabricating evidence, and malicious prosecution. (Id. at 21-22.) In addition to other relief

sought, Kelly asks this Court to “[o]verturn and expunge all criminal and traffic convictions in

which the Plaintiff was subject to [sic] due to police misconduct by Defendants.” (Id. at 23.)

   II. Discussion

   A. Standard of Review

       Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365, 102 S. Ct. 700, 70 L. Ed. 2d 551 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520,

92 S. Ct. 594, 30 L. Ed. 2d 652 (1972), the Court is required to dismiss an in forma pauperis

                                                 2
        Case: 5:20-cv-00211-SL Doc #: 5 Filed: 05/05/20 3 of 6. PageID #: 35




action under 28 U.S.C. § 1915(e) if it fails to state a claim upon which relief can be granted,

lacks an arguable basis in law or fact, or seeks monetary relief against a defendant who is

immune from such relief. Neitzke v. Williams, 490 U.S. 319, 109 S. Ct. 1827, 104 L. Ed. 2d 338

(1989); Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). A claim lacks an

arguable basis in law or fact when it is premised upon an indisputably meritless legal theory or

when the factual contentions are clearly baseless. Neitzke, 490 U.S. at 327. The dismissal

standard for Fed. R. Civ. P. 12(b)(6) articulated in Bell Atl. Corp. v. Twombly, 550 U.S. 544, 127

S. Ct. 1955, 167 L. Ed. 2d 929 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 173

L. Ed. 2d 868 (2009) governs dismissal for failure to state a claim under § 1915(e)(2)(B). Hill v.

Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). In reviewing a complaint, the Court must construe

the pleading in the light most favorable to the plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151

F.3d 559, 561 (6th Cir. 1998) (citing Sistrunk, 99 F.3d at 197).

   B. Analysis

               Kelly’s federal claims are dismissed

       The complaint is unclear as to the status of Kelly’s state court convictions. To the extent

that proceedings remain pending and through this action Kelly asks this Court to intervene, the

Court may not do so. A federal court must abstain from interfering with pending state court

proceedings involving important state interests, absent extraordinary circumstances not present

here. See Younger v. Harris, 401 U.S. 37, 44–45, 91 S. Ct. 746, 27 L. Ed. 2d 669 (1971).

Abstention is appropriate where: (1) state proceedings are ongoing, (2) the state proceedings

implicate important state interests, and (3) the state proceedings afford plaintiff with an adequate

opportunity to raise federal questions. Criminal proceedings implicate important state interests.

                                                 3
          Case: 5:20-cv-00211-SL Doc #: 5 Filed: 05/05/20 4 of 6. PageID #: 36




Leveye v. Metro. Pub. Def. Office, 73 F. App’x 792, 794 (6th Cir. 2003) (citing Younger, 401

U.S. at 43–45). With respect to the third factor, it is Kelly’s burden to demonstrate that he is

barred from presenting any federal claim that he may have in the state court proceedings, and he

does not allege here that those proceedings did not or could not provide him with an opportunity

to do so. Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 14–15, 107 S. Ct. 1519, 95 L. Ed. 2d 1 (1987).

So, to the extent Kelly’s state court proceedings remain pending, the second and third factors of

the Younger abstention analysis are satisfied, and the Court abstains from interfering with those

proceedings.

        Also unclear is Kelly’s status with respect to his Ohio state court convictions. To the

extent that he remains “in custody”2 in alleged violation of his constitutional rights, habeas

corpus is his exclusive remedy. Heck v. Humphrey, 512 U.S. 477, 481, 114 S. Ct. 2364, 129 L.

Ed. 2d 383 (1994) (“habeas corpus is the exclusive remedy for a state prisoner who challenges

the fact or duration of his confinement ... even though such a claim may come within the literal

terms of § 1983”) (citing Preiser v. Rodriguez, 411 U.S. 475, 488–490, 93 S. Ct. 1827, 36 L. Ed.

2d 439 (1973)). Section 1983 may not be used to challenge a state conviction unless the

conviction has been reversed on direct appeal, expunged by executive order, declared invalid by

a state tribunal, or called into question by a federal court’s issuance of a writ of habeas corpus.

Heck, 512 U.S. at 486–87. Kelly does not allege or infer in the complaint that his state court

convictions have been resolved in his favor or invalidated in any of the ways articulated in Heck.


2
  The “in custody” requirement for habeas relief is satisfied when an individual is on parole. See DePompei v. Ohio
Adult Parole Auth., 999 F.2d 138, 140 (6th Cir. 1993) (“The Supreme Court has determined that parole is a form of
custody for the purposes of a habeas corpus action.”) (citing Jones v. Cunningham, 371 U.S. 236, 83 S. Ct. 373, 9 L.
Ed. 2d 285 (1963)).


                                                         4
        Case: 5:20-cv-00211-SL Doc #: 5 Filed: 05/05/20 5 of 6. PageID #: 37




       Lastly, to the extent Kelly’s complaint constitutes an appeal of any state court

proceeding, this Court lacks jurisdiction pursuant to the Rooker-Feldman doctrine. See Dist. of

Columbia Court of Appeals v. Feldman, 460 U.S. 462, 483, 103 S. Ct. 1303, 75 L. Ed. 2d 206

(1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415–16, 44 S. Ct. 149, 68 L. Ed. 362 (1923).

“Where federal relief can only be predicated upon a conviction that the state court was wrong, it

is difficult to conceive [of] the federal proceeding as, in substance, anything other than a

prohibited appeal of the state-court judgment.” Catz v. Chalker, 142 F.3d 279, 295 (6th Cir.

1998) (quoting Keene Corp. v. Cass, 908 F.2d 293, 296–97 (8th Cir. 1990) (quoting Pennzoil,

481 U.S. at 25)), amended on other grounds 243 F.3d 234 (6th Cir. 2001). Federal appellate

review of state court judgments can only occur in the United States Supreme Court. See

Feldman, 460 U.S. at 483; Rooker, 263 U.S. at 415–16. This Court lacks jurisdiction to entertain

such an appeal or grant the relief requested.

               Kelly’s state law claims are dismissed

       To the extent that Kelly is asserting any state law claims, the Court declines to exercise

jurisdiction over those claims. A district court “may decline to exercise supplemental jurisdiction

over a claim” if that court “has dismissed all claims over which it has original jurisdiction.” 28

U.S.C. § 1367(c)(3). The decision to exercise supplemental jurisdiction depends on “judicial

economy, convenience, fairness, and comity [ ... ].” Carnegie–Mellon Univ. v. Cohill, 484 U.S.

343, 350, 108 S. Ct. 614, 98 L. Ed. 2d 720 (1988). “When all federal claims are dismissed before

trial, the balance of considerations usually will point to dismissing the state law claims or

remanding them to state court if the action was removed.” Musson Theatrical, Inc. v. Fed. Exp.

Corp., 89 F.3d 1244, 1254–55 (6th Cir. 1996). Having dismissed all of Kelly’s federal claims at

                                                5
        Case: 5:20-cv-00211-SL Doc #: 5 Filed: 05/05/20 6 of 6. PageID #: 38




this early stage of litigation, the Court declines to exercise supplemental jurisdiction over any

state law claim Kelly may have.

   III. Conclusion

       For all the foregoing reasons, this action is dismissed. Kelly’s motion to proceed in forma

pauperis is granted (Doc. No. 2). The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an

appeal from this decision could not be taken in good faith.

       IT IS SO ORDERED.

Dated: May 5, 2020
                                              HONORABLE SARA LIOI
                                              UNITED STATES DISTRICT JUDGE




                                                6
